AO 245B (Rev_ 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                          Page 1 of I



                                                      UNITED STATES DISTRICT COURT
                                                                   SOUTHERN DISTRJCT OF CALIFORNIA

                            United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Committed On or After November I, 1987)
                                       v.

                Francisco Miguel Sandoval-Moralez                                       Case Number: 3: l 9-mj-20385-RNB

                                                                                        Jami L Ferrara
                                                                                        Defendant's Attorney


REGISTRATION NO. 82614298

THE DEFENDANT:
 IZl pleaded guilty to count( s) 1 of Complaint               ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                      Natnre of Offense                                                   Count Number{s)
8:1325                                               ILLEGAL ENTRY (Misdemeanor)                                         1


 D The defendant has been found not guilty on count( s)                            ~~~~~~~~~~~~~~~~~~~




 D Count(s)             ~~~~~~~~~~~~~~~~~~
                                                                                         dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, January 24, 2019

 ,----·-i~:;1"'f                   : · -· ·-\\:;i··                                   Date oflmposition of Sentence


            1·--·-·----· ---·-··
            ! J~N
            i            "f1''9: I
                 ' ' 2 4 I.'~'
                                                                                      ~-~         JrJ
                                                                                      HONORABiEMARA L. MAJOR
                                                                                                                           ,,,,,,,


                                                                                      UNITED STATES MAGISTRATE JUDGE
            !.... ..... ·- ---· ---·--· ......_........J
          c~    , ., -, :.~-; 1_:1:1111J:        !   -.-,CY.JHT
   sou-i-:-:L_;-:_ j   i_;:~::   1, ·.1c !   (j:--   c/.',,_ 1t-:ORNIA
   HY                                                     l)F'.PUTY
                                                                                                                              3: l 9-mj-20385-RNB
